PER CURIAM.
The appellant challenges the trial court’s failure to award credit in circuit court case no. 93-315 for prior prison time served in circuit court case no. 93-610, upon the revocation of probation and imposition of new sentences in both cases. Tripp v. State, 622 So.2d 941 (Fla.1993), establishes that the appellant is entitled to such credit, as the state concedes. See also Cook v. State, 645 So.2d *928436 (Fla.1994). We therefore vacate the sentence imposed in case no. 93-315, and remand for resentencing.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.